Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2191 Filed 02/18/21 Page 1 of 33




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ____________________________________
 UNITED STATES OF AMERICA,            )
                                      )
           Plaintiff,                 )
                                      )
 v.                                   )              Civil No. 2:16-cv-12146
                                     )               Hon. Paul D. Borman
 STATE OF MICHIGAN AND               )
 MICHIGAN DEPARTMENT                 )
 OF CORRECTIONS,                     )
                                     )
           Defendants.               )
                                     )
 ____________________________________)


  JOINT MOTION FOR PROVISIONAL ENTRY OF THE SETTLEMENT
      AGREEMENT AND TO SCHEDULE A FAIRNESS HEARING

       The Parties jointly move the Court to (1) provisionally enter the proposed

 Settlement Agreement (“Agreement”) filed contemporaneously with this Joint

 Motion for Provisional Entry of the Settlement Agreement and to Schedule a

 Fairness Hearing (“Joint Motion”), and (2) schedule a Fairness Hearing on the

 Terms of the Settlement Agreement no less than 100 days from the date of the

 Court’s order on this Joint Motion, as provided in Paragraph 51 of the Agreement.

       The Agreement will resolve all claims in this civil action alleging that

 Defendants State of Michigan and Michigan Department of Corrections engaged in

 two discriminatory employment practices in violation of Title VII of the Civil
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2192 Filed 02/18/21 Page 2 of 33




 Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., (1) improper female-

 only designations of certain assignments at Women’s Huron Valley Correctional

 Facility (“WHV”) and (2) transfer practices that prevented female COs from

 transferring from WHV on terms that were applicable to male COs. The Fairness

 Hearing on the Terms of the Settlement Agreement would allow the Court to hear

 any objections to the terms of the Agreement and to decide whether to enter the

 Agreement as a final order.

       As set forth in the accompanying Memorandum of Law, the Court should

 provisionally enter the Agreement because its terms are lawful, fair, adequate,

 reasonable, and consistent with the public interest. Accordingly, the Parties

 respectfully request that the Court provisionally enter the Agreement and schedule

 a Fairness Hearing on the Terms of the Settlement Agreement no less than 100

 days from the date of the Court’s Order on this Joint Motion.



 Date: February 18, 2021




                                          2
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2193 Filed 02/18/21 Page 3 of 33




 Respectfully submitted,

 PAMELA S. KARLAN
 Principal Deputy Assistant Attorney        /s/ with consent of Susan K. DeClercq
 General                                    SUSAN K. DeCLERCQ (P60545)
 Civil Rights Division                      Assistant United States
                                            211 W. Fort Street, Suite 2001
 DELORA L. KENNEBREW                        Detroit, Michigan 48226
 Chief, Employment Litigation Section       Tel: 313-226-9149
 Civil Rights Division                      Email: Susan.DeClercq@usdoj.gov
 U.S. Department of Justice
                                            Counsel for Plaintiff
 CLARE GELLER (NY Reg. No.
 4087037)                                   /s/ with consent of Jeanmarie Miller
 /s/ Taryn Wilgus Null                      JEANMARIE MILLER (P44446)
 TARYN WILGUS NULL (DC Bar                  SCOTT A. MERTENS (P60069)
 No. 985724)                                BRYAN W. BEACH (P69681)
 NADIA E. SAID (DC Bar No.                  Assistant Attorneys General
 1016598)                                   Attorneys for Defendants, State of
 JENNIFER M. SWEDISH (DC Bar                    Michigan and Michigan
 No. 977746)                                    Department of Corrections
 Senior Trial Attorneys                     Michigan Department of Attorney
 Employment Litigation Section              General
 Civil Rights Division                      Civil Litigation, Employment &
 U.S. Department of Justice                 Elections
 601 D Street, N.W., PHB 4520               525 W. Ottawa Street, 5th Floor
 Washington, D.C. 20579                     P.O. Box 30217
 Tel: 202-616-3874                          Lansing, Michigan 48909
 Fax: 202-514-1105                          Tel: 517-335-7659
 Email: taryn.null@usdoj.gov                Fax: 517-335-7640
                                            Email: MillerJ51@michigan.gov
 SAIMA S. MOHSIN
 Acting United States Attorney              Counsel for Defendants
 Eastern District of Michigan




                                        3
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2194 Filed 02/18/21 Page 4 of 33




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ____________________________________
 UNITED STATES OF AMERICA,            )
                                      )
           Plaintiff,                 )
                                      )
 v.                                   )              Civil No. 2:16-cv-12146
                                     )               Hon. Paul D. Borman
 STATE OF MICHIGAN AND               )
 MICHIGAN DEPARTMENT                 )
 OF CORRECTIONS,                     )
                                     )
           Defendants.               )
                                     )
 ____________________________________)


           MEMORANDUM OF LAW IN SUPPORT OF THE
     PARTIES’ JOINT MOTION FOR PROVISIONAL ENTRY OF THE
     SETTLEMENT AGREEMENT AND TO SCHEDULE A FAIRNESS
                          HEARING

                               ISSUE PRESENTED

    (1) Should the Court provisionally enter the Settlement Agreement because its
        terms are lawful, fair, adequate, reasonable, and consistent with the public
        interest?

             The Parties’ Answer: Yes.
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2195 Filed 02/18/21 Page 5 of 33




                     MOST CONTROLLING AUTHORITY

 Local 93, Int’l Ass’n of Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478
 U.S. 501 (1986).

 Int’l Union, United Auto., Aerospace, and Agric. Implement Workers of Am. v.
 Gen. Motors Corp., 497 F.3d 615 (6th Cir. 2007).

 Williams v. Vukovich, 720 F.2d 909 (6th Cir. 1983).




                                         ii
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2196 Filed 02/18/21 Page 6 of 33




                                        TABLE OF CONTENTS


 I.     INTRODUCTION ...........................................................................................1
 II.    PROCEDURAL AND FACTUAL BACKGROUND ....................................2
 III.   OVERVIEW OF THE SETTLEMENT AGREEMENT ................................4
        A.       Injunctive Relief ....................................................................................4
        B.       Individual Relief ....................................................................................5
        C.       Fairness Hearings and Individual Relief Claims Process .....................6
                 1.        Notice of Settlement ..................................................................7
                 2.        Fairness Hearing on the Terms of the Settlement Agreement ...7
                 3.       Notice of Entry of the Settlement Agreement and Individual
                          Relief Claims Process .................................................................8
        D.       Continuing Jurisdiction and Duration of the Settlement Agreement ....9
 IV.    DISCUSSION ................................................................................................10
        A.       Standard of Review .............................................................................10
        B.       The Parties’ Settlement Agreement Is Fair, Reasonable, Adequate and
                 Consistent with the Public Interest. .....................................................12
                 1.       Plaintiff’s likelihood of ultimate success on the merits balanced
                          against the amount and form of relief offered in the settlement.
                          ...................................................................................................12
                          a.        Plaintiff’s likelihood of ultimate success on the merits .12
                          b.        Amount and form of relief offered in the settlement......15
                 2.       Complexity, expense, and likely duration of the litigation.......18
                 3.       Stage of the proceedings and the amount of discovery
                          completed ..................................................................................19
                 4.       Judgment of experienced trial counsel......................................20
                 5.       Nature of the negotiations .........................................................21
                 6.       Objections raised by class members .........................................21
                 7.       Public interest ............................................................................22
 V.     CONCLUSION..............................................................................................24


                                                           iii
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2197 Filed 02/18/21 Page 7 of 33




                                        TABLE OF AUTHORITIES


 Cases

 Aiken v. City of Memphis, 37 F.3d 1155 (6th Cir. 1994) .........................................24
 Albemarle Paper Co. v. Moody, 422 U.S. 405 (1975).............................................23
 Bailey v. Great Lakes Canning, Inc., 908 F.2d 38 (6th Cir. 1990)..........................11
 EEOC v. Mid-American Specialties, Inc., 774 F. Supp. 2d 892
   (W.D. Tenn. 2011) ................................................................................................16
 Everson v. Mich. Dep’t of Corr., 391 F.3d 737 (6th Cir. 2004) ................. 12, 13, 22
 Franks v. Bowman Transp. Co., 424 U.S. 747 (1976) ............................................16
 Howe v. City of Akron, No. 5:06 CV 2779, 2014 WL 12526624 (N.D. Ohio Mar.
   27, 2014) ...............................................................................................................16
 Int’l Bhd. of Teamsters v. United States, 431 U.S. 324 (1977) .................. 13, 15, 16
 Int’l Union, United Auto., Aerospace, and Agric. Implement Workers of Am. v.
   Gen. Motors Corp., 497 F.3d 615 (6th Cir. 2007) .................................... ii, 10, 11
 Jordan v. Dellway Villa of Tenn., Ltd., 661 F.2d 588 (6th Cir. 1981) ....................15
 Kasprzycki v. Mich. Dep’t of Corr., No. 17-cv-11220, 2019 WL 3425259 ..... 13, 14
 Kelley v. Thomas Solvent Co., 790 F. Supp. 731 (W.D. Mich. 1991) .....................10
 Local 93, Int’l Ass’n of Firefighters, AFL-CIO C.L.C. v. City of Cleveland,
   478 U.S. 501 (1986) ........................................................................................ ii, 10
 Logan v. MGM Grand Detroit Casino, 939 F.3d 824 (6th Cir. 2019) ....................10
 Reed v. Rhodes, 869 F. Supp. 1274 (N.D. Ohio 1994) ............................... 11, 20, 22
 United States v. Akzo Coatings of Am., 949 F.2d 1409 (6th Cir. 1991) ..................21
 United States v. City of Alexandria, 614 F.2d 1358 (5th Cir. 1980) .......................10
 United States v. City of New York, 717 F.3d 72 (2d Cir. 2013)...............................14
 United States v. Lexington-Fayette Urban Cty. Gov’t,
   591 F.3d 484 (6th Cir. 2010) ......................................................................... 21, 22
 Williams v. Vukovich, 720 F.2d 909 (6th Cir. 1983) ....................................... passim

 Statutes

 42 U.S.C. § 2000e ......................................................................................................2
 42 U.S.C. § 2000e-2(e)(1)................................................................................... 3, 13
 42 U.S.C. § 2000-5(g)(1) .........................................................................................16
 42 U.S.C. § 2000e-2(n)(1) .......................................................................................24
 42 U.S.C. §§ 2000e-2(a) ............................................................................................2



                                                              iv
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2198 Filed 02/18/21 Page 8 of 33




     I.      INTRODUCTION

          Plaintiff United States of America (“United States”) and Defendants State of

 Michigan and Michigan Department of Corrections (“MDOC”) (collectively, the

 “Parties”) submit the following Memorandum of Law in Support of the Joint

 Motion for Provisional Entry of the Settlement Agreement and to Schedule a

 Fairness Hearing (“Joint Motion”). The Parties request that the Court

 provisionally enter the proposed Settlement Agreement (“Agreement”) filed with

 this Joint Motion, and schedule a Fairness Hearing on the Settlement Agreement. 1

 See Exhibit A – Settlement Agreement.

          As set forth below, the Court should provisionally enter the Agreement

 because its terms are lawful, fair, adequate, reasonable, and consistent with the

 public interest. If entered, the Agreement will:

     (1) resolve all legal and factual disputes between the Parties;

     (2) provide injunctive relief tailored to the disputes that gave rise to the

          litigation; and

     (3) provide remedies to individual victims of the alleged discrimination.




 1
   This Memorandum incorporates by reference the definitions set forth in the
 Settlement Agreement, attached as Exhibit A – Settlement Agreement, at Section
 II.
                                             1
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2199 Filed 02/18/21 Page 9 of 33




    II.       PROCEDURAL AND FACTUAL BACKGROUND

          The United States commenced this action against Defendants on June 13,

 2016, under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

 § 2000e, et seq. (“Title VII”), and filed an amended complaint on July 27, 2016.

 See ECF No. 6. The amended complaint alleges that Defendants engaged in two

 discriminatory employment practices, in violation of Sections 703(a), 706, and 707

 of Title VII, 42 U.S.C. §§ 2000e-2(a), 2000e-5, 2000e-6: (1) designation of four

 Non-Housing CO assignments (Food Service, Yard, Property Room, and

 Electronic Monitor) at Women’s Huron Valley Correctional Facility (“WHV”) as

 “female-only” positions, and (2) transfer practices that prevented female COs from

 transferring from WHV on terms that were applicable to male COs. ECF No. 6,

 PageID.40-44. The United States’ case was based on charges of discrimination

 against Defendants that were timely filed with the Equal Employment Opportunity

 Commission (“EEOC”) by twenty-eight Charging Parties. ECF No. 6, PageID.30-

 32. In their answer to the United States’ amended complaint, Defendants denied

 the United States’ allegations, see ECF No. 9, and do not admit to liability under

 Title VII.

          After more than a year of extensive fact discovery, the Parties began

 productive settlement discussions in November 2017. These efforts culminated in




                                             2
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2200 Filed 02/18/21 Page 10 of 33




 a successful mediation on August 17, 2018, facilitated by Magistrate Judge Mona

 K. Majzoub. 2

       The Parties acknowledge their shared objective of ensuring that WHV is

 sufficiently staffed such that both inmates and staff members are safe and secure in

 a manner that does not violate Title VII. The Parties consent to the terms of the

 proposed Agreement, filed with this Joint Motion, and agree to waive hearings and

 findings of fact and conclusions of law on all remaining issues in the case, subject

 to the fairness hearings outlined below.

       In terms of the relevant facts, MDOC designated certain Non-Housing Unit

 CO assignments at WHV as female-only in 2009. ECF No. 6, PageID.35-36; ECF

 No. 9, PageID.55. MDOC lifted the female-only designations for three of the

 challenged assignments in 2016, but the female-only designation remains on the

 Electronic Monitoring assignment. ECF No. 6, PageID.37; ECF No. 9, PageID.55.

 Such a female-only designation is permitted by Title VII only if sex is a bona fide

 occupational qualification (“BFOQ”) “reasonably necessary to the normal

 operation of that particular business or enterprise.” 42 U.S.C. § 2000e-2(e)(1).


 2
   As indicated by the Parties’ requests for additional time granted by this Court
 since the agreement in principle was reached, the Parties have endeavored to iron
 out difficult staffing considerations to balance complying with Title VII and
 meeting the employer’s legitimate penological objectives. The Parties’ work to
 resolve these complex issues has been exacerbated by the serious public health
 concerns brought about by the national emergency occasioned by COVID-19.
                                            3
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2201 Filed 02/18/21 Page 11 of 33




 Additionally, since at least 2009 to the present, MDOC has imposed a transfer

 freeze from WHV to other MDOC facilities. ECF No. 6, PageID.38; ECF No. 9,

 PageID.56. The United States alleges that the freeze applied only to female COs

 because some exceptions were made for males who wanted to transfer. ECF No. 6,

 PageID.39.

    III.      OVERVIEW OF THE SETTLEMENT AGREEMENT

         A.    Injunctive Relief

         The proposed Agreement will enjoin Defendants from violating Title VII by

 (1) implementing female-only assignments at WHV in the absence of a BFOQ

 necessitating such an assignment, (2) implementing any transfer freeze that

 discriminates on the basis of sex, or (3) retaliating against any individuals who

 participated or cooperated in this litigation. In particular, the Agreement requires

 that:

     MDOC will develop a system for reviewing female-only job assignments.

         This system will include a review process that accurately assesses whether

         female sex is a BFOQ reasonably necessary to the normal operation of

         WHV. Exhibit A – Settlement Agreement ¶¶ 27-32.

     MDOC will not restrict the transfer of female COs from WHV more than it

         restricts the transfer of male COs from WHV unless the restriction comports

         with Title VII. Additionally, MDOC shall lift the transfer freeze at WHV to


                                           4
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2202 Filed 02/18/21 Page 12 of 33




       the extent necessary to provide female COs with the same terms for

       transferring from WHV as are applied to male COs. Id. ¶¶ 33-39.

     MDOC will lift the transfer freeze at WHV and permit female COs to

       transfer from WHV in accordance with provisions applicable at other

       MDOC facilities within fourteen days of WHV reaching a Vacancy Rate

       between 9% and 14% for female COs as specified in the Agreement. Id. ¶¶

       35, 37.

     MDOC will implement a written recruitment and retention plan in an effort

       to avoid restricting transfers by female COs on the basis that WHV has

       inadequate staff to backfill the positions of female COs who transfer. Id. ¶

       40.

     MDOC will also provide mandatory training to all relevant employees on the

       female-only assignment review process and the requirement that transfer

       rules for COs be administered on a nondiscriminatory basis. Id. ¶ 97.

       B.    Individual Relief

       The Settlement Agreement also specifies:

     Defendants will provide monetary relief in the amount of $750,000 to

       female COs who were harmed by the transfer freeze at any time between

       2009 and the entry of this Agreement as well as to EEOC Charging Parties

       for service in the litigation of this case. Exhibit A – Settlement Agreement ¶


                                          5
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2203 Filed 02/18/21 Page 13 of 33




       21. EEOC Charging Parties may be offered service awards of either $5,000

       or $10,000 based on their assistance in bringing this case, in addition to any

       monetary relief to which they are otherwise entitled on account of harm

       attributable to the transfer freeze. Id. ¶ 22. The remainder of the relief will

       be distributed among all Claimants entitled to monetary relief, taking into

       account the duration of time each Claimant worked at WHV, was eligible to

       transfer, and was harmed by the inability to transfer. Id. ¶ 72.

     MDOC will make fifteen priority transfers of Claimants who still work as

       COs at WHV, as detailed in the Agreement. Id. ¶¶ 45, 88. If there are more

       than fifteen Claimants eligible for Priority Transfer who are seeking Priority

       Transfers to facilities with slots available for transfer, the Claimants shall

       receive Priority Transfer offers in the order of: Charging Parties, in order of

       number of continuous service hours from highest to lowest, followed by

       non-Charging Parties, in order of number of continuous service hours from

       highest to lowest. Id. ¶ 88.

       C.    Fairness Hearings and Individual Relief Claims Process

       The Parties respectfully request that the Court provisionally enter the

 proposed Settlement Agreement and schedule a Fairness Hearing on the Terms of

 the Settlement Agreement no less than 100 days from the date of the Court’s order

 on this Joint Motion. The Agreement, if provisionally approved, sets forth the


                                           6
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2204 Filed 02/18/21 Page 14 of 33




 schedule for notice and two fairness hearings, the Fairness Hearing on the Terms

 of the Settlement Agreement and the Fairness Hearing on Individual Awards.

              1.     Notice of Settlement

       Following provisional approval of the Agreement, notice will be sent to

 every female individual who has worked as a CO at WHV since 2009. Exhibit A –

 Settlement Agreement ¶ 53. The notice will include information on how to file

 objections to the Agreement with the Court prior to the Fairness Hearing on the

 Terms of the Settlement Agreement. The notice to these women will also include

 instructions on how to file a claim for a monetary award or priority transfer

 consideration and the Interest-in-Relief Form. Id. The Charging Parties will

 receive the same notice and Interest-in-Relief Form along with a Cover Letter to

 Charging Parties and a Notice of Service Award. Id.(a). Notice of the Agreement

 will also be provided to all interested third parties, consisting of COs currently

 employed at MDOC and the Michigan Corrections Organization, the union

 representing MDOC COs. Id. This notice has instructions on how to file

 objections with the Court prior to the Fairness Hearing on the Terms of the

 Settlement Agreement. Id.

              2.     Fairness Hearing on the Terms of the Settlement
                     Agreement

       As set forth in the Agreement, the Court will consider and resolve any

 objections to the terms of the Agreement at the hearing. If the Court concludes
                                            7
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2205 Filed 02/18/21 Page 15 of 33




 that the terms of the Agreement are lawful, fair, reasonable, and adequate, the

 Court shall enter the Settlement Agreement at or following the fairness hearing.

 Exhibit A – Settlement Agreement ¶¶ 50-57.

              3.     Notice of Entry of the Settlement Agreement and Individual
                     Relief Claims Process

        Following the entry of the Settlement Agreement, all Charging Parties and

  Claimants will receive a copy of the notice of entry of the Agreement to inform

  them of the Court’s decision. Exhibit A – Settlement Agreement ¶ 58. The

  United States, in consultation with Defendants, will prepare a list identifying the

  Charging Parties and Claimants who are eligible for individual relief, as well as

  the Charging Parties who are entitled to service awards. Id. ¶¶ 59-60. The United

  States will file the Proposed Individual Awards Lists with the Court and

  simultaneously move the Court to hold a Fairness Hearing on Individual Awards

  to review the initial individual award determinations as well as any objections to

  those initial determinations. Id. ¶¶ 61-64. Each Charging Party, and each

  Claimant, will be notified of the proposed monetary award that she will receive

  and whether she is eligible for priority transfer, if she so requests. Id. ¶ 64. After

  notice is given, Charging Parties and individuals who submitted Interest-in-Relief

  forms will have the opportunity to object to the United States’ determinations of

  their eligibility for relief and their proposed individual awards, if any, and may

  request to be heard at the second fairness hearing. Id. ¶¶ 64-65.
                                            8
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2206 Filed 02/18/21 Page 16 of 33




               4.    Fairness Hearing on Individual Awards

         At the Fairness Hearing on Individual Awards, the Court will consider and

 resolve any objections filed by Charging Parties and individuals who submitted

 Interest-in-Relief forms. Exhibit A – Settlement Agreement ¶ 67. If the Court

 determines that the proposed monetary and priority transfer awards are lawful, fair,

 reasonable, and adequate, the Court will approve the Proposed Individual Awards

 Lists at or following the Fairness Hearing on Individual Relief. Id. Following the

 Court’s approval, notice will be sent to Charging Parties and Claimants who are

 eligible for individual awards. Id. ¶ 73.

         D.    Continuing Jurisdiction and Duration of the Settlement
               Agreement

         Per the terms of the Agreement, unless a party obtains an extension, the

 Agreement will expire, and the case will be dismissed without further order of the

 Court, when three years have passed after the Agreement is entered. The Court

 may extend the Agreement if Defendants have not completed the priority transfers,

 issued the monetary payment checks, or established the female-only assignment

 review process within the three-year duration. Exhibit A – Settlement Agreement

 ¶ 98.




                                             9
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2207 Filed 02/18/21 Page 17 of 33




    IV.     DISCUSSION

       A.     Standard of Review

       It is well-established that voluntary compliance and affirmative change are

 the preferred means of achieving Title VII’s objectives. Local 93, Int’l Ass’n of

 Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 515-16 (1986).

 As the Sixth Circuit noted, “in crafting Title VII, Congress chose ‘cooperation and

 voluntary compliance … as the preferred means’ for eradicating workplace

 discrimination.” Logan v. MGM Grand Detroit Casino, 939 F.3d 824, 828 (6th

 Cir. 2019). Consistent with that principle, there is a presumption of validity when

 federal and state “governmental agencies … worked toward and approve of the

 consent decree.” Kelley v. Thomas Solvent Co., 790 F. Supp. 731, 735 (W.D.

 Mich. 1991). In terms of this expectation of lawfulness, “settlement agreements

 negotiated by an agency of the federal government in an employment

 discrimination suit carry ‘the presumption of validity that is overcome only if the

 decree contains provisions which are unreasonable, illegal, unconstitutional, or

 against public policy.’” United States v. Par. of Orleans Crim. Sheriff, No. 90-

 4930, 1997 U.S. Dist. LEXIS 872, at *14-15 (E.D. La. Jan. 24, 1997) (quoting

 United States v. City of Alexandria, 614 F.2d 1358, 1362 (5th Cir. 1980)).

       A district court may not approve a settlement until it determines, after a

 hearing, that “the settlement is fair, reasonable and adequate.” Int’l Union, United


                                          10
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2208 Filed 02/18/21 Page 18 of 33




 Auto., Aerospace, and Agric. Implement Workers of Am. v. Gen. Motors Corp., 497

 F.3d 615, 631 (6th Cir. 2007). Seven factors guide the district court’s inquiry into

 the lawfulness, fairness, and adequacy of a proposed settlement:

       (1) the plaintiffs’ likelihood of ultimate success on the merits balanced
       against the amount and form of relief offered in the settlement; (2) the
       complexity, expense and likely duration of the litigation; (3) the stage
       of the proceedings and the amount of discovery completed; (4) the
       judgment of experienced trial counsel; (5) the nature of the
       negotiations; (6) the objections raised by class members; and (7) the
       public interest.

 Reed v. Rhodes, 869 F. Supp. 1274, 1279 (N.D. Ohio 1994) (citing Williams v.

 Vukovich, 720 F.2d 909, 921-23 (6th Cir. 1983)) (other citations omitted); see also

 Int’l Union, 497 F.3d at 631.

       The Sixth Circuit has been clear that the scope of the court’s review of the

 settlement under these factors is not to “decide the merits of the case or resolve

 unsettled legal questions,” but to ensure that the disputes are real and that the

 settlement fairly and reasonably resolves the parties’ differences. Int’l Union, 497

 F.3d at 631, 636-37. The district court’s approval of a settlement agreement will

 not be disturbed on appeal absent an abuse of discretion. Bailey v. Great Lakes

 Canning, Inc., 908 F.2d 38, 42 (6th Cir. 1990).




                                           11
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2209 Filed 02/18/21 Page 19 of 33




       B.     The Parties’ Settlement Agreement Is Fair, Reasonable, Adequate
              and Consistent with the Public Interest.

       The Agreement proffered by the Parties satisfies the factors that this Court

 evaluates to determine its fairness, reasonableness, adequacy, and consistency with

 the public interest.

              1.        Plaintiff’s likelihood of ultimate success on the merits
                        balanced against the amount and form of relief offered in
                        the settlement.

       Weighing Plaintiff’s likelihood of success against the relief provided by the

 Agreement helps to establish that this settlement is fair, reasonable, adequate, and

 consistent with the public interest.

                        a.    Plaintiff’s likelihood of ultimate success on the merits

       The strength of the United States’ claims in this case bolsters the fairness of

 this settlement. Here, the United States challenged two employment practices as

 violations of Title VII: (1) the designation of four Non-Housing CO assignments

 (Food Service, Yard, Property Room, and Electronic Monitor) at WHV as “female-

 only” positions, and (2) transfer practices that prevented female COs from

 transferring out of WHV on terms that were applicable to male COs. See generally

 ECF No. 6, PageID.35-40. A facially discriminatory policy such as female-only

 designations requires Defendants to not only raise a BFOQ defense, but to actually

 prove that defense, which the Sixth Circuit has acknowledged to be a difficult

 hurdle. See Everson v. Mich. Dep’t of Corr., 391 F.3d 737, 748 (6th Cir. 2004).
                                            12
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2210 Filed 02/18/21 Page 20 of 33




 The Sixth Circuit specified, “The BFOQ defense is written narrowly, and is to be

 read narrowly. Moreover, the burden is on an employer to establish a BFOQ

 defense.” Id. (citations omitted). If Defendants cannot prove that being female is a

 BFOQ for the positions that the United States challenges, then they are liable for

 violating Title VII. 42 U.S.C. § 2000e-2(e)(1) (a sex qualification must be

 “reasonably necessary to the normal operation of that particular business or

 enterprise” to justify a facially discriminatory practice). Moreover, “an

 employer[’s] fail[ure] to rebut . . . the Government’s prima facie case . . . justifies

 an award of prospective relief,” so Defendants’ failure to establish a BFOQ would

 warrant injunctive relief. Int’l Bhd. of Teamsters v. United States, 431 U.S. 324,

 361 (1977).

       A recent case, in which this Court made clear that “[a] facially

 discriminatory employment policy … is direct evidence of discriminatory intent,”

 Kasprzycki v. Mich. Dep’t of Corr., No. 17-cv-11220, 2019 WL 3425259, at *10,

 2019 U.S. Dist. LEXIS 126532 (E.D. Mich. July 30, 2019), provides valuable

 insight into the strength of the United States’ claims. In Kasprzycki, the plaintiff

 challenged the same female-only CO positions and discriminatory transfer policy

 at WHV that the United States challenged in this lawsuit, and which the Parties

 now seek to settle. In an opinion denying summary judgment, the Court

 determined that “WHV’s staffing policy … is facially discriminatory, as it requires


                                            13
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2211 Filed 02/18/21 Page 21 of 33




 certain positions at WHV to be staffed by women” and observed “substantial

 evidence showing the connection between the BFOQ policy and the inability to

 transfer.” Id. This opinion weighs heavily in favor of the United States’ likelihood

 of success on the merits of its complaint which challenges the same non-housing,

 female-only CO positions as facially discriminatory based on sex in violation of

 Title VII. Given the precedent in Kasprzycki that the WHV female-only CO

 positions challenged in this case are facially discriminatory, only an affirmative

 defense such as a BFOQ can justify such facial discrimination. That standard of

 proof is high and requires satisfaction of various specific factors set out in Everson.

       As for the transfer freeze, the United States was prepared to show, through

 deposition testimony from MDOC employees, the testimony of female COs who

 work at WHV, transfer records, and correspondence, that MDOC’s practice of

 barring only female COs from transferring constitutes an improper sex-based

 pattern or practice of disparate treatment because the “discrimination was the

 company’s standard operating procedure[,] the regular rather than the unusual

 practice,’ and the discrimination was directed at a class of victims.” United States

 v. City of New York, 717 F.3d 72, 83 (2d Cir. 2013) (citations omitted) (alteration

 in original); see ECF No. 6, PageID.44. Additionally, under Teamsters, once the

 United States succeeds during the liability phase of establishing a pattern or

 practice of discrimination, those female COs, including the Charging Parties, who


                                           14
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2212 Filed 02/18/21 Page 22 of 33




 worked at WHV are entitled to a presumption that they were affected by the

 discrimination and need only prove the extent of their damages, subject to

 Defendants’ rebuttal. 3 See Teamsters, 431 U.S. at 361-62; see also Jordan v.

 Dellway Villa of Tenn., Ltd., 661 F.2d 588, 592-95 (6th Cir. 1981), cert. denied,

 455 U.S. 1008 (1982) (discussing the propriety of using the Teamsters model for

 compensatory damages).

                    b.     Amount and form of relief offered in the settlement

       The strength of the United States’ claims notwithstanding, the risks of

 continued litigation weigh in favor of approving this Agreement. If this case had

 gone to trial, the United States would have sought compensatory damages for

 emotional injuries which, if awarded, could be higher or lower than the specific

 monetary relief that the Agreement provides. Given this uncertainty, the Parties

 believe the amount of monetary damages provided by the Agreement constitutes a

 fair compromise, which comes after settlement discussions facilitated by three

 mediations with a magistrate judge and motivated by a year of fact discovery. That

 discovery included twenty-seven depositions, the production of thousands of pages

 of documents, and the disclosure of the United States’ expert report on liability.


 3
   Compensatory damages amounts may be subject to determination by a jury, as
 requested by the United States in its Amended Complaint. Thus, settlement of this
 case also reduces the uncertainty that a jury’s determination of these damages
 could present.
                                          15
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2213 Filed 02/18/21 Page 23 of 33




       The significant injunctive relief provided for in the Agreement is another

 important factor that favors approving the Agreement. Title VII gives courts broad

 equitable discretion to fashion injunctive remedies for discrimination violations.

 See 42 U.S.C. § 2000-5(g)(1). As such, the Supreme Court has held that, under

 Title VII, “federal courts are empowered to fashion such relief as the particular

 circumstances of a case may require.” Franks v. Bowman Transp. Co., 424 U.S.

 747, 764 (1976). Appropriate prospective injunctive relief may include an “order

 against continuation of the discriminatory practice, an order that the employer keep

 records of its future employment decisions and file periodic reports with the court,

 or any other order ‘necessary to ensure the full enjoyment of the rights’ protected

 by Title VII.” See Teamsters, 431 U.S. at 361 (footnote omitted); see also EEOC

 v. Mid-American Specialties, Inc., 774 F. Supp. 2d 892, 896-98 (W.D. Tenn.

 2011); Howe v. City of Akron, No. 5:06 CV 2779, 2014 WL 12526624, at *4 (N.D.

 Ohio Mar. 27, 2014).

       The injunctive relief required by this Agreement is highly likely to remedy

 the violations alleged in the complaint that gave rise to this litigation. As a prime

 example, the Agreement requires MDOC to develop a system for reviewing

 female-only job assignments before it submits them to the Michigan Civil Service

 Commission. Should MDOC’s proposed review process prove inadequate to

 address the violations of Title VII that stemmed from the amended complaint, the


                                           16
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2214 Filed 02/18/21 Page 24 of 33




 United States may object to that process. This review process will allow the

 Parties to ensure that female-only job restrictions comply with Title VII. In terms

 of the United States’ transfer claim, once the WHV Vacancy Rate for the relevant

 group of female COs reaches the agreed-upon rate between 9% and 14%, WHV

 will lift the transfer freeze. Further, MDOC’s recruitment and retention efforts will

 help ensure that WHV has adequate staffing to prevent reinstatement of the

 transfer freeze. The Agreement’s training provision will serve as a resource to

 MDOC’s employees who have responsibility over female-only designations and

 will aid employees who are responsible for administering the transfer rules in a

 nondiscriminatory fashion.

       In sum, the Parties, recognizing the risks inherent in litigation, have chosen

 to resolve the case instead, and the balance of the strengths of the United States’

 case against the inherent risks of litigation weighs in favor of approving the

 Agreement. As the Sixth Circuit has noted: “A court may not withhold approval

 simply because the benefits accrued from the decree are not what a successful

 plaintiff would have received in a fully litigated case. A decree is a compromise

 which has been reached after the risks, expense, and delay of further litigation have

 been assessed.” Williams, 720 F.2d at 922. This Court should therefore find the

 proposed Agreement to be a fair compromise, which tailors the relief to address the

 employment practices challenged in the amended complaint.


                                          17
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2215 Filed 02/18/21 Page 25 of 33




               2.    Complexity, expense, and likely duration of the litigation

        A pattern or practice case such as this one is involved and complex, as the

 discovery orders and litigation to date have shown. In recognition of the

 complexity of this litigation, by order of this Court, the case was bifurcated into

 liability and damages phases. As a further indication of the efforts expended by

 the parties to manage this complex case, the liability phase of these proceedings

 was further separated first into the litigation of the pattern-or-practice claims and

 then the individual discrimination claims. Stip. & Order Regarding Bifurcation of

 Disc. & Trial, ECF No. 13. Additionally, the discovery order for liability allowed

 for extensive fact and expert discovery. Civ. Case Mgmt. & Scheduling Order,

 ECF No. 14.

       At the time that the case settled in principle, the United States had already

 taken twenty-seven depositions, a number of which were part of the 30(b)(6)

 deposition of MDOC, submitted its initial expert report, and requested and

 obtained thousands of pages of documents in written discovery. Fact discovery,

 however, had not yet closed, and Defendants had recently served Requests for

 Production and Interrogatories on the United States. Additionally, Defendants had

 not yet taken any fact or expert depositions, but they had requested the availability

 of the twenty-eight Charging Parties for depositions. As such, there was a great

 deal of fact discovery still to be conducted as well as extensive and expensive


                                           18
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2216 Filed 02/18/21 Page 26 of 33




 expert discovery, including the production of the Defendants’ expert report, the

 United States’ rebuttal expert report, and expert depositions. There was extensive

 motions practice anticipated, involving both expert and dispositive motions, in the

 pattern-or-practice liability phase alone. The pattern-or-practice liability trial

 would have been lengthy, with expert testimony from both sides. Regardless of the

 outcome of that trial, there would then have been additional proceedings because

 of the individual disparate treatment claims that were awaiting adjudication. If the

 United States prevailed, an extensive remedial relief phase, consisting of discovery

 and trial on each individual female CO’s entitlement to and scope of relief, would

 have followed. Stip. & Order Regarding Bifurcation of Disc. & Trial, ECF No. 13,

 PageID.107-108. If the United States did not prevail on the pattern-or-practice

 claims, discovery and trial on the individual discrimination claims would begin and

 consist of fact and expert depositions and written discovery. Id. Simply put, the

 Parties were looking ahead to complex, expensive, and lengthy litigation had the

 case not settled.

              3.     Stage of the proceedings and the amount of discovery
                     completed

         As discussed in the section above, at the time that a settlement was

 reached, a great deal of discovery had been completed, but there was still far more

 ahead. Indeed, when the parties agreed in principle to settle, the litigation had

 already been ongoing for over three years. In addition to the thousands of pages of
                                           19
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2217 Filed 02/18/21 Page 27 of 33




 documents exchanged in written discovery, the United States had taken a

 comprehensive 30(b)(6) deposition of MDOC that involved twenty-eight topics

 and thirteen different 30(b)(6) deponents. There were also fourteen fact

 depositions taken of MDOC officials and employees, including the former Director

 of MDOC and three different wardens of WHV. The United States disclosed its

 expert report and Defendants had identified their expert. At the point that the case

 settled, a great deal of key facts had been disclosed, so the Parties were in a strong

 position to weigh the evidence and make a reasoned decision about settlement.

              4.     Judgment of experienced trial counsel

       Both Parties are represented by experienced counsel who negotiated this

 Agreement after hard-fought litigation and with full knowledge of the risks of

 litigation. Both Parties’ counsel believe that this Agreement is the best outcome

 for their clients. “The court should defer to the judgment of experienced counsel

 who has competently evaluated the strength of his proofs. Significantly, however,

 the deference afforded counsel should correspond to the amount of discovery

 completed and the character of the evidence uncovered.” Williams, 720 F.2d at

 922-23. Given the breadth and significant nature of the discovery, the initial expert

 report, and experience of counsel, this factor weighs heavily in favor of approving

 the Agreement. See Reed, 869 F. Supp. at 1281.




                                           20
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2218 Filed 02/18/21 Page 28 of 33




              5.    Nature of the negotiations

       The United States and Defendants negotiated the settlement at arms’ length

 over many months, including three mediation sessions before a federal magistrate

 judge. The Parties’ good faith is supported by the facts that counsel for both sides

 are public servants acting in the public interest, and certainly “further evidenced by

 [a] ‘manifested willingness … to thoroughly consider all oral and written

 comments made with regard to the proposed decree’” by interested parties at the

 Fairness Hearing on the Terms of the Settlement Agreement. United States v.

 Lexington-Fayette Urban Cty. Gov’t, 591 F.3d 484, 489 (6th Cir. 2010) (quoting

 United States v. Akzo Coatings of Am., 949 F.2d 1409, 1435 (6th Cir. 1991)).

              6.    Objections raised by class members

       At this point, no one has had the opportunity to object, but the Agreement

 provides a process that will allow Charging Parties and Claimants to object, both to

 the Agreement itself and then to their proposed individual awards, after they are

 notified of them. 4 Exhibit A – Settlement Agreement ¶¶ 55, 65. Thus, the women

 on whose behalf the United States pursued its case will have a chance to weigh in


 4
   Several Charging Parties moved to intervene in the case in December 2018. See
 Proposed Intervening Pls.’ Mot. to Intervene, ECF No. 68. In denying
 intervention, the Court noted that the settlement agreement in principle “contains
 an individual damage component and provides a structure for any individual to
 object to the proposed individual relief awards at a Fairness Hearing.” Op. &
 Order Denying Proposed Intervening Pls.’ Mot to Intervene, ECF No. 87,
 PageID.2184.
                                          21
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2219 Filed 02/18/21 Page 29 of 33




 on the Agreement and their awards, and two fairness hearings will be held to fully

 consider those objections.

       Also, as one court noted: “A court should not withhold approval merely

 because some class members object to the agreement. In considering the extent of

 opposition, the Court also must view the agreement in its entirety, rather than

 isolating individual components of the agreement for analysis.” Reed, 869 F.

 Supp. at 1281-82 (citations omitted). Viewed in its entirety, this Agreement works

 to ensure that female COs at WHV are treated fairly and in compliance with Title

 VII, and compensates them for harm that they have experienced as a result of the

 discriminatory transfer freeze.

              7.    Public interest

       The proposed Agreement is consistent with the public interest. “In

 evaluating the public interest, the district court must consider whether the decree is

 ‘consistent with the public objectives sought to be attained by Congress.’”

 Lexington-Fayette Urban Cty. Gov’t, 591 F.3d at 490 (quoting Williams, 720 F.2d

 at 923). Courts have long recognized the importance of enforcing Title VII and

 equality of opportunity in employment. Since Title VII prohibits sex

 discrimination except when sex is a required BFOQ for an employment position,

 courts must scrutinize facially discriminatory policies closely, and defendants must

 amply justify any sex-specific job assignment. Cf. Everson, 391 F.3d at 748-49.


                                           22
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2220 Filed 02/18/21 Page 30 of 33




 Through the injunctive relief provisions in this Agreement, the Parties demonstrate

 their shared interest in examining MDOC’s needs for sex-specific job assignments

 at WHV and assuring that male and female COs have equal opportunities unless a

 strong factual basis establishes that sex-specific job assignments are appropriate, as

 agreed by the Parties or as ordered by the Court upon its review. Additionally, the

 priority transfer relief and the lift of the transfer freeze, once WHV reaches the

 agreed-upon Vacancy Rate between 9% and 14% for the relevant female COs, will

 ameliorate the situation in which female COs have been unable to transfer out of

 WHV. The recruitment and retention provisions aim to increase the number of

 female COs at WHV so that there is no need for a future transfer freeze.

       In addition, one of the central purposes of Title VII is to make whole the

 persons harmed by unlawful employment practices. See Albemarle Paper Co. v.

 Moody, 422 U.S. 405, 418 (1975) (noting that Title VII provides courts “with full

 equitable powers” to “secur[e] complete justice” (citation omitted)). Here, the

 Agreement allocates monetary relief according to the amount of time that each CO

 worked at WHV, was eligible to transfer, and was harmed by the inability to

 transfer. Additionally, the Agreement provides for fifteen priority transfers to

 allow a select group of Claimants to transfer out of WHV. The individual remedial

 relief provided is appropriate in light of courts’ broad power to grant relief to

 individuals harmed by employment practices that violate Title VII. Id.


                                           23
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2221 Filed 02/18/21 Page 31 of 33




       Also, the Settlement Agreement provides for two public hearings to ensure

 the fairness of the Agreement, protect third parties’ rights, and safeguard the

 Agreement from collateral attack. The first fairness hearing, held prior to approval

 of the Agreement, gives affected third parties the opportunity to voice any

 objections to the terms of the Agreement and allows this Court the opportunity to

 satisfy itself that the terms of the Settlement Agreement are lawful, fair,

 reasonable, adequate, and otherwise consistent with the public interest. Exhibit A

 – Settlement Agreement ¶ 52. This comports with the provisions of Title VII that

 protect a Title VII settlement agreement or consent decree from collateral attack,

 while addressing due process concerns of third parties. See 42 U.S.C. § 2000e-

 2(n)(1); Aiken v. City of Memphis, 37 F.3d 1155, 1175-76 (6th Cir. 1994). The

 second fairness hearing, held prior to the implementation of the relief, gives this

 Court the chance to ensure that the awards of individual remedial relief are fair and

 equitable given the total amount of relief available under the Settlement

 Agreement. Exhibit A – Settlement Agreement ¶ 67. For these reasons, the

 Agreement is consistent with the public interest.

       V.     CONCLUSION

       For the reasons set forth above, the Parties respectfully request that the Court

 enter the accompanying Agreement.

 Date: February 18, 2021


                                           24
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2222 Filed 02/18/21 Page 32 of 33




 Respectfully submitted,
 PAMELA S. KARLAN                            /s/ with consent of Susan K. DeClercq
 Principal Deputy Assistant Attorney         SUSAN K. DeCLERCQ (P60545)
 General                                     Assistant United States
 Civil Rights Division                       211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
 DELORA L. KENNEBREW                         Tel: 313-226-9149
 Chief, Employment Litigation Section        Email: Susan.DeClercq@usdoj.gov
 Civil Rights Division
 U.S. Department of Justice                  Counsel for Plaintiff

 CLARE GELLER (NY Reg. No.                   _/s/ with consent of Jeanmarie Miller
 4087037)                                    JEANMARIE MILLER (P44446)
 /s/ Taryn Wilgus Null                       SCOTT A. MERTENS (P60069)
 TARYN WILGUS NULL (DC Bar                   BRYAN W. BEACH (P69681)
 No. 985724)                                 Assistant Attorneys General
 NADIA E. SAID (DC Bar No.                   Attorneys for Defendants, State of
 1016598)                                       Michigan and Michigan
 JENNIFER M. SWEDISH (DC Bar                    Department of Corrections
 No. 977746)                                 Michigan Department of Attorney
 Senior Trial Attorneys                      General
 Employment Litigation Section               Civil Litigation, Employment &
 Civil Rights Division                       Elections
 U.S. Department of Justice                  525 W. Ottawa Street, 5th Floor
 601 D Street, N.W., PHB 4520                P.O. Box 30217
 Washington, D.C. 20579                      Lansing, Michigan 48909
 Tel: 202-616-3874                           Tel: 517-335-7659
 Fax: 202-514-1105                           Fax: 517-335-7640
 Email: taryn.null@usdoj.gov                 Email: MillerJ51@michigan.gov

 SAIMA S. MOHSIN                             Counsel for Defendants
 Acting United States Attorney
 Eastern District of Michigan




                                        25
Case 2:16-cv-12146-PDB-MKM ECF No. 90, PageID.2223 Filed 02/18/21 Page 33 of 33




                          CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2021, I electronically filed the above

 document(s) with the Clerk of the Court using the ECF system, which will provide

 electronic copies to counsel of record.


                                 /s/ Taryn Wilgus Null
                                 TARYN WILGUS NULL (D.C. Bar No. 985724)
                                 Senior Trial Attorney
                                 Attorney for Plaintiff United States of America




                                           26
